                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-9004 FMO                                          Date      May 15, 2019
 Title           In re Arshag Minelian (Michael Shannahan v. Arshag Minelian)



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                           None Present
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    None Present                                            None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Sanctions or Dismissal
                         [13]

         Pursuant to the Court’s Order of December 11, 2018, (Dkt. 13), the parties were required
to file the joint brief no later than April 23, 2019. As of the filing date of this Order, the parties’ joint
brief has not been filed. (See, generally, Dkt.).

       Accordingly, IT IS ORDERED THAT, no later than May 31, 2019, the parties shall show
cause in writing why sanctions should not be imposed for failure to comply with the Court’s Order
of December 11, 2018. The filing of the joint brief shall be considered a sufficient response to the
Order to Show Cause. Failure to submit a response to this Order by the deadline set forth
above may result in the imposition of sanctions and/or dismissal of this action for lack of
prosecution. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct.
1386, 1388 (1962); Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert. denied, 538
U.S. 909 (2003).




                                                                                      00       :      00

                                                           Initials of Preparer              vdr




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                    Page 1 of 1
